DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 23 April 2021; which amends the title, amends claims 1-3, 5 and 8-13, cancels claims 4, 6, 7, 14 and 15, and introduces claims 16 and 17.  Claims 1-3, 5, 8-13, 16 and 17 are now pending.
In response to Applicant’s amendment, the objection to the title is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment, the 35 U.S.C. §101 rejection of claim 13 is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment, the 35 U.S.C. §101 rejection of claim 14 is withdrawn as being moot in view of the cancellation of such claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks concerning the 35 U.S.C. §101 rejection of previous claims 1 and 3-15, as being directed to an abstract idea, Examiner notes the following:
Applicant argues that claim 1 “integrates a judicial exception into a practical application - e.g., by virtue if requiring an element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field …  That is, the subject matter recited in claim 1 relates to a processing or control system which determines a target power and/or target torque based on the operational data in such a way that the total losses of the energy conversion device are reduced.  Claim 1 therefore requires a processing or control system capable of providing an enhancement and improvement of reducing total losses of the energy conversion device” (pages 9-10 of the instant response).  This argument is not persuasive, since the instantly claimed function of determining … the target power and/or target torque … in such a way that the total losses of the energy conversion device are reduced
As noted by Applicant, claim 2 was not included in this rejection.  Claim 2 and also newly presented claim 17 are not included in this rejection, specifically because the instantly claimed limitations accomplish integration of the judicial exception into a practical application, since the claim language provides for using the determined value/parameter in control operations of the energy conversion device.  Merely asserting constraints for the determined parameter to accomplish a desired result (as recited in claim 1), does not integrate the judicial exception into a practical application; utilizing the determined parameter within the system (as in claims 2 and 17) achieves such integration.
As per the dependent claims, Applicant has not provided any further arguments.  Accordingly, remaining claims 1, 3, 5, 8-13, and newly presented claim 16, stand rejected under 35 U.S.C. §101 as being directed to an abstract idea.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §112(a) rejection of the claims, Examiner notes the following:
With regard to the lack of enablement, Applicant disagrees with this rejection and provides citations to the originally filed specification in support (pages 11-12 of the instant response).  However, Examiner deems the instant claim language determining, using a processing or control system, the target power and/or target torque based on the operational data and the losses associated with each of the individual components in such a way that the total losses of the energy conversion device are reduced to still be lacking in enablement.  The citations provided on page 11 do not address how the determination of such a value is done in such a way that the total losses of the energy conversion device are reduced.  The arguments and citations presented on page 12 merely indicate where in the original specification mention is made for reducing total losses, and draw attention to the description that “global optimization may comprise estimating the maximum system efficiency operating point conditions … in such a way the total losses … are reduced” (page 6, lines 25-30 of the originally filed specification).  However, this statement is presented at a high level of generality, appears to merely reiterate the claim language, and still does not support how such parameter determination based upon operational data and individual component losses, even with the global optimization, actually accomplishes the reduction in total losses of the energy conversion device, as instantly claimed.
 With regard to use of “and/or” language throughout the claims, although Applicant addresses the issue (page 13 of the instant response, in reference to the 35 U.S.C. §112(b) rejection) by referring to Ex parte Gross, Applicant has not actually presented where in the originally filed specification enabling support for each and every embodiment encompassed by the instantly claimed “and/or” limitations has been provided.  In this regard, as per claims 1 and 11, support must exist for determining target power (alone), determining target power in combination with target torque, and determining target torque (alone), based on the operational data and the losses associated with each of the individual components, in such a way that the total losses of the energy conversion device are reduced, as instantly claimed.  Applicant has not provided any supporting the energy conversion device comprises a wind turbine and/or a water turbine exists within the specification.
With regard to the statement of desired result issue, the instantly claimed determining … the target power and/or target torque … in such a way that the total losses of the energy conversion device are reduced remains a mere statement of desired result.  Although the limitation provides that such determination is based upon operational data and losses associated with individual components, the instant claim does not support how that achieves any reduction of total losses of the conversion device.  Applicant’s remark that the “steps are clear on their face” is not persuasive, since it is not supported by any evidence.  Applicant’s further remark that the steps … “are particularly clear when read in view of the specification (see above discussion of the specification which provides support for the steps of claim 1 as amended)” is not persuasive, since the specification is deemed not to provide such support, as addressed above.  Furthermore, Examiner notes that if Applicant’s argument regarding support in the specification had been persuasive, it would still not obviate this rejection, since although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As per the dependent claims, Applicant has not provided any further arguments.  Accordingly, remaining claims 1, 3, 5, 8-13, and newly presented claims 16 and 17, stand rejected under 35 U.S.C. §112(a) as failing to comply with the enablement requirement.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §112(b) rejection of the claims, Examiner notes the following:
The issues regarding repetitive use of the language “and/or,” “such as,” “e.g.,” and “may,” and the use of parentheses, are deemed to have been resolved by the instant amendment.
With regard to the statement of desired result issue, ambiguity remains as addressed above (paragraph 6c).  One having ordinary skill in the art would not be able to determine the metes and bounds (scope) of such limitations (would not be able to determine what is/is not part of the claimed invention), since no support has been presented within the claim language with regard to how determining target power/torque based upon operational data and losses associated with individual components accomplishes any reduction of total losses of the conversion device.
With regard to remaining claim 5, ambiguity remains with regard to use of the terms of degree optimisation and maximization, and there remains no clear and proper antecedent basis for the aerodynamic or hydrodynamic power efficiency of the energy conversion device
Accordingly, remaining claims 1, 3, 5, 8-13, and newly presented claims 16 and 17, stand rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) and §103 rejections of the claims, Examiner notes the following:
 Applicant argues that “Jimenez Buendia is not concerned with the losses associated with the energy conversion device, but rather concerns minimizing the transient effects which a wind turbine generator has on an electricity grid” (page 14 of the instant response).  This argument is not persuasive, since Jimenez Buendia specifically assert that an object of their invention “is a system that paralyzes both the delivery of additional power as well as the adaptation of the wind turbine rotational speed when … attaining a predefined value for loss of aerodynamic efficiency caused by a deviation of the wind turbine operating point in comparison with the ideal operating point” (para[0021]).  Jimenez Buendia further teach that their invention “determines an element that recalculates the parameter Kinertia torque and obtains the final value for Kinertia on the basis of a frequency maximum and minimum, and a maximum increase/decrease in speed based on the aerodynamic efficiency loss calculation” (para[0023]).  See also, para[0037, 0042]).  Accordingly, Jimenez Buendia teach adjusting parameter Kinertia torque to attain a predefined value for loss of aerodynamic efficiency, such being a loss associated with the energy conversion device.  The instant claim language does not distinguish from such operation.
With regard to amended claims 1 and 11, limitations similar to those previously presented in dependent claim 8 have been introduced.  Accordingly, as presented in the previous Office action, Examiner acknowledges that Jimenez Buendia does not teach electrical losses comprise one or more or each of: generator losses, power convertor losses, filter losses and/or inverter losses.  In this regard, Examiner relied upon Garcia et al. (WO 2014/194914) to teach these limitations.  In relation to this combination, Applicant has provided no further arguments.
As per the dependent claims, Applicant provides no additional arguments concerning these rejections, relying instead upon the arguments already addressed above.
Accordingly, claims 1-3, 5, 8-13, 16 and 17 are now rejected under 35 U.S.C. §103, as being unpatentable over Jimenez Buendia (EP 2918824) in view of Garcia et al. (WO 2014/194914). 
As per claim 1, Jimenez Buendia teaches the instantly claimed method for determining a target power and/or target torque of an energy conversion device (abstract) comprising a rotor, a generator, turbine blades, a drive shaft or other drive coupling, and a power converter (Fig. 2), the method comprising:
measuring or estimating operational data on a regular or periodic basis, said operational data comprising one or more or each of: a rotor speed, a generator speed, a nacelle wind speed, a freestream wind speed, phase currents of the generator, and voltages of the generator (para[0031-0032], sensors/ measurements);
determining the losses associated with individual components of the energy conversion device using the operational data, wherein the losses comprise mechanical and electrical losses (para[0021-0023, 0037, 0042], aerodynamic efficiency loss calculation);
wherein the mechanical losses comprise losses resulting from or associated with one or more of: operation of turbine blades and/or operation of a drive shaft or other drive coupling and/or operation of the generator (para[0021-0023, 0037, 0042], associated with the components); …
determining, using a processing or control system, the target power and/or target torque based on the operational data and the losses associated with each of the individual components in such a way that the total losses of the energy conversion device are reduced (para[0023-0024, 0035-0037]).  Similarly applies to claims 11 and 13.
However, Jimenez Buendia does not provide that the instantly claimed electrical losses comprise one or more or each of: generator losses, power convertor losses, filter losses and/or inverter losses.  In this regard, Garcia et al. teaches that generator losses, power convertor losses, filter losses and/or inverter losses (page 12, lines 17-22) were known in the art.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such electrical losses in the calculations of Jimenez Buendia, since Garcia et al. teaches that such components were known to cause losses in operational efficiency.  Similarly applies to claims 8, 11 and 13.
As per claim 2, Jimenez Buendia further teaches the instantly claimed controlling operation of the energy conversion device according to the determined target power and/or target torque (para[0023-0024, 0031-0032], operation of the converter control unit/wind turbine controller).  Similarly applies to claims 17.
As per claim 3, Jimenez Buendia further teaches the instantly claimed determining an aerodynamic or hydrodynamic efficiency of the energy conversion device and determining the target power and/or target torque using the aerodynamic or hydrodynamic efficiency of the energy conversion device (para[0021, 0023, 0035-0038]).
As per claim 5, Jimenez Buendia further teaches that the instantly claimed reducing the total losses comprises performing an optimisation or maximisation of a function that comprises at least the one or more losses and comprises or considers the aerodynamic or hydrodynamic power efficiency of the energy conversion device (para[0021, 0023, 0035-0038]).
As per claim 9, Garcia et al. further teaches that it was widely known in the wind turbine (energy conversion) art that the instantly claimed energy conversion device is or comprises a permanent magnet machine or a double-fed induction machine (page 13, lines 1-4; page 15, lines 1-2).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to use such machines  Jimenez Buendia, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claim 10, Jimenez Buendia further teaches that the instantly claimed energy conversion device comprises a wind turbine and/or a water turbine (Figs. 1-2).
As per claim 12, Jimenez Buendia further teaches the instantly claimed energy conversion device as comprising one or more drive surfaces provided on or comprised in a movable or rotatable arrangement such that, in use, the one or more drive surfaces are movable or rotatable by fluid flow, such as gas or liquid flow, and a control or processing device … configured to determine at least one parameter of the energy conversion device (Figs. 1-2; para[0027-0028]).
As per claim 16, Jimenez Buendia does not provide that the instantly claimed losses are steady state losses.  However, Garcia et al. teaches that steady state operation of wind turbines was well-known (page 11, lines 16-21). It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that the losses handled by the system of Jimenez Buendia would include steady state losses when operating in steady state mode, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s attention is particularly directed to Kjær et al. (U.S. Patent Application Publication No. 2017/0234299), which discloses controlling wind turbine generators in response to a control demand, in order to minimize active power losses (abstract; para[0099]); Cardinal et al. (U.S. Patent Application Publication No. 2009/0218817), which discloses a control system for minimizing electrical loss in a windfarm (abstract; Figs. 7-8); Larsen et al. (U.S. Patent No. 8,290,634), which discloses optimizing system loss in a windfarm (abstract; Figs. 7-8; col. 2, line 60 - col. 3, line 45; col. 10, lines 24-44).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
7/27/21